UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                        )
MARIA SERRANO,                          )
                                        )
             PLAINTIFF,                 )
                                        )
             v.                         )      Civ. No. 15-cv-0276 (KBJ)
                                        )
CHICKEN-OUT INC., et al.,               )
                                        )
             DEFENDANTS.                )
                                        )

                              ORDER AND JUDGMENT

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that Plaintiff’s [31] Motion for Default Judgment is GRANTED and

judgment is ENTERED in this matter in favor of Maria Serrano, and against defendants

Chicken-Out, Inc. and Chicken Out the Door Inc., in the amount of $7,811.80, plus

post-judgment interest as provided in 28 U.S.C. § 1961, to account for:

      (1) $5,628.00 in unpaid wages, overtime compensation, and liquidated damages;

      (2) $1,609.30 in attorney’s fees; and

      (3) $574.50 in costs.

      This is a final, appealable Order. See Fed. R. App. P. 4(a).


DATE: July 22, 2016                            Ketanji Brown Jackson
                                               KETANJI BROWN JACKSON
                                               United States District Judge